Title: To George Washington from Brigadier General John Nixon, 28 October 1778
From: Nixon, John
To: Washington, George


          
            Most respectful Sir
            Camp New milford [Conn.] 28th Octor 1778
          
          The Circumstances of my Family Is Such—as requires my imediat attention, which Leys me under the Disagreable Necessaty of Soliciting a furlough for a reasonable Time.
          It is with Grate reluctance I Trouble your Excellency at this time, and was not the Situation of my numerous Family Very Singuler, I should not have Done it. Colo. Graton—who is an able Good officer would Command the Brig[a]de in my absence.
          I Shall therefore, chearfully Submit my Request, to the Candor & Benevolence of him whose Tender fealings of Humanity, will ever Prompt to every Possible Indulgence, not Inconsistant with the Publick Interest and the Dignity of his Carecter. I have the Honr to be with the Gratest Esteem Your Excellencys most obedt and Very Humbe Servt
          
            Jno. Nixon B.G.
          
        